Exhibit D.3 As of July 2015 ICE TRADE VAULT, LLC BOARD OF DIRECTORS GOVERNANCE PRINCIPLES 1.	INTRODUCTION The Board of Directors (the "Board") of ICE Trade Vault, LLC (the "Company") formulates or approves policy and oversees and directs the overall management of the Company's business by its officers. The purpose of these Governance Principles is to promote the functioning of the Board and set forth certain general principles and policies by which the Board will manage its affairs. 2.	COMPOSITION OF THE BOARD The Board will consist of such number of directors as set by resolution of the Board pursuant to the Company's operating agreement. At least one of the directors shall be a "Public Director" as defined in the regulations of the Commodity Futures Trading Commission ("CFTC Regulations") adopted under the Commodity Exchange Act, as amended (the "Act").
